t c memo united_states tax_court cynthia gonzalez petitioner v commissioner of internal revenue respondent docket no 182-13w filed date cynthia gonzalez pro_se rachel g borden and john t arthur for respondent memorandum opinion guy special_trial_judge this whistleblower action commenced pursuant to sec_7623 is before the court on respondent’s motion for summary 1unless otherwise indicated section references are to sections of the internal_revenue_code as amended and in effect at all times relevant to this proceeding and rule references are to the tax_court rules_of_practice and continued judgment filed date first supplement to motion for summary_judgment filed date and second supplement to motion for summary_judgment supported by a declaration submitted by program analyst steven mitzel pa mitzel filed date pa mitzel’s declaration states that he was assigned to process petitioner’s whistleblower claim in date and describes the events with a review of the documents contained in the whistleblower office administrative file that led him to recommend to the director of the whistleblower office that petitioner’s whistleblower claim be denied on date petitioner filed a letter in opposition to respondent’s motion and on date she filed a response to respondent’s first supplement to motion for summary_judgment continued procedure 2attached to respondent’s first supplement to motion for summary_judgment are documents contained in the internal_revenue_service irs whistleblower office whistleblower office administrative file background3 on or about date petitioner submitted to the whistleblower office a form_211 application_for award for original information alleging that during the taxable years and a corporation taxpayer and an individual taxpayer controlling shareholder taxpayer had understated taxable_income and that taxpayer had claimed deductions for personal expenses and had failed to report constructive dividends the whistleblower office assigned claim nos and to petitioner’s claims the whistleblower office forwarded the information petitioner had provided to the irs large_business_and_international_division lb_i for consideration following a review of that information the lb_i began examinations of taxpayer sec_1 and taxpayer taxpayer 2’s spouse and two partnerships taxpayer sec_4 and revenue_agent diane todd conducted the examinations and upon completion of her work forwarded to the whistleblower 3the following facts are drawn from the pleadings and other documents in the record in this case and are not in dispute 4we refer to the target taxpayers in generic terms to protect the identity of taxpayers who are not parties to this suit see rule b office five forms confidential evaluation report on claim for award dated date along with various attachments the first form and its attachments indicate that taxpayer agreed to the assessment and collection of income_tax deficiencies of dollar_figure and dollar_figure for the taxable years and respectively attributable to the recharacterization and disallowance of portions of the deductions that taxpayer had claimed for advertising and promotion expenses no penalties were assessed taxpayer subsequently remitted to the irs the additional taxes along with statutory interest of dollar_figure and dollar_figure for and respectively for a total of dollar_figure the second form and its attachments indicate that the irs did not assert or determine an underpayment_of_tax or attempt to assess or collect any amounts from taxpayer sec_2 or for the taxable_year as a result of the information that petitioner provided the third form and the related documents indicate that the irs did not assert or determine an underpayment_of_tax or attempt to assess or collect any amount from taxpayer for the taxable_year as a result of the information that petitioner provided the fourth and fifth forms contain information that is already included in the third form but include references to taxpayer sec_4 and although the preparation and compilation of the fourth and fifth forms leave something to be desired when considered together the documents indicate that the irs did not assert or determine any adjustments to items reported by taxpayer sec_4 or for the taxable_year nor did the irs assert or determine an underpayment_of_tax or attempt to assess or collect any amount from any taxpayers identified by petitioner other than taxpayer in the light of the information contained in the forms and the attachments thereto pa mitzel recommended that petitioner’s claims for a whistleblower award be denied on date the whistleblower office issued to petitioner a final_determination stating in pertinent part under internal_revenue_code sec_7623 an award may be paid only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the collection of any proceeds therefore you are not entitled to an award 5contrary to the statement in the final_determination the record reflects that the irs collected tax proceeds from taxpayer as a result of the information that petitioner provided to the whistleblower office petitioner invoked the court’s jurisdiction under sec_7623 by filing a timely petition for review of the final_determination respondent filed an answer to the petition followed by a motion for leave to file an amended answer although the court directed petitioner to file an objection if any to respondent’s motion for leave she failed to do so consequently the court granted respondent’s motion and filed respondent’s amended answer which included affirmative allegations in support of respondent’s assertion that the amounts in dispute in this matter did not exceed the dollar_figure million threshold prescribed in sec_7623 as a prerequisite for a whistleblower award discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the 6respondent subsequently filed a motion for entry of an order that undenied allegations be deemed admitted in accordance with rule c although the court directed petitioner to file a reply to respondent’s amended answer she failed to do so consequently the court granted respondent’s rule c motion and petitioner was deemed to have admitted the affirmative allegations in respondent’s amended answer affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b see 118_tc_226 the moving party bears the burden of proving that no genuine dispute exists as to any material fact and that he is entitled to judgment on the substantive issues as a matter of law see eg 78_tc_412 sec_7623 provides for mandatory whistleblower awards if certain requirements are met a whistleblower award under sec_7623 generally is dependent on two preliminary prerequisites the commissioner’s commencing an administrative or judicial action and the collection of tax proceeds see 139_tc_299 aff’d 550_fedappx_10 d c cir 136_tc_597 sec_7623 establishes the court’s jurisdiction to review whistleblower awards under that provision upon the filing of a timely petition for review the court is vested with jurisdiction to review any determination regarding a whistleblower award under subsection b there is no dispute that the information that petitioner provided to the irs led to an examination of the target taxpayers and that the irs subsequently assessed and collected tax from one of those taxpayers qualification for a whistleblower award under sec_7623 is limited in relevant part however by sec_7623 which provides that subsection b shall apply with respect to any action--if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure sec_301_7623-2 proced admin regs effective date after the events in dispute in this case transpired provides in pertinent part amount in dispute -- i in general --for purposes of sec_7623 and sec_301_7623-1 through the term amount in dispute means the greater of the maximum total of tax penalties interest additions to tax and additional_amounts that resulted from the action s with which the irs proceeded based on the information provided or the maximum total of such amounts that were stated in formal positions taken by the irs in the action s respondent avers that sec_301_7623-2 proced admin regs is consistent with irs guidance in effect when petitioner submitted her whistleblower claim see internal_revenue_manual pt date 7in 143_tc_393 the court explained that the provisions of sec_7623 are not a prerequisite to the court’s jurisdiction but rather create an affirmative defense that must be pleaded in the answer and proved by the commissioner as discussed above respondent pleaded in the amended answer that the amounts in dispute in the actions taken by the irs as a result of the information that petitioner provided to the whistleblower office did not exceed the dollar_figure million threshold of sec_7623 as a preliminary matter we acknowledge that the documents contained in the whistleblower office administrative record suggest that the dollar_figure million threshold of sec_7623 has not been met here the first form and the attachments thereto indicate that the examination of taxpayer resulted in relatively minor proposed adjustments to deductions that taxpayer had claimed for advertising and promotion expenses for the taxable years and the remaining forms indicate that the examinations of taxpayer sec_2 and resulted in no proposed tax adjustments nevertheless we are not satisfied that respondent as the moving party and as the party asserting an affirmative defense see 143_tc_393 has established the facts necessary to show that he is entitled to judgment as a matter of law in particular although we know the contents of the whistleblower office administrative file respondent’s motion and related documents do not address whether additional records may exist in other irs departments and offices that are relevant to the question whether the amount in dispute in this matter exceeded dollar_figure million absent an affidavit or a declaration from an appropriate irs representative stating that a diligent and comprehensive search of irs records has been conducted all appropriate personnel have been contacted and there is no record that the irs has asserted an underpayment_of_tax or made any effort to assess or collect tax in excess of dollar_figure million from the taxpayers identified in petitioner’s claims or any taxpayers related to those taxpayers respondent has failed to show that there is no dispute as to a material fact and that a decision may be rendered in his favor as a matter of law consequently we will deny respondent’s motion as supplemented to reflect the foregoing an order will be issued denying respondent’s motion as supplemented 8this opinion is being released concurrently with and applies the same analysis as that used in lippolis v commissioner tcmemo_2017_104
